Citation Nr: 0831926	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-40 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005, which declined to reopen the previously denied 
claim for service connection for sarcoidosis.  In May 2007, 
he canceled a Board hearing requested, and he appeared at an 
RO hearing on appeal in August 2007.

In April 2008, the veteran, through his representative, 
submitted a statement expressing a desire to file a claim for 
hypertension.  This matter is referred to the RO for further 
action, if necessary.  


FINDING OF FACT

Evidence received since the August 2003 RO decision, which 
declined to reopen the previously denied claim for service 
connection for sarcoidosis, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for sarcoidosis, and the August 
2003 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice must:  (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
obtain; and (3) inform the claimant of the information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

This notice must be given prior to the VA's decision on the 
claim and in a form that enables the claimant to understand 
the process and responsibilities.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  While it need not necessarily be 
provided in a single document, complete notice cannot be 
cobbled together from several documents over the course of 
several years.  Id.  Where notice is not provided prior to 
the agency of original jurisdiction's (AOJ's) initial 
adjudication, this timing problem can be cured by VCAA notice 
followed by readjudication of the claim by the AOJ.  Id.  

In addition, there are additional notice requirements that 
must be met in a case involving a prior finally denied claim.  
Specifically, the notice should explain what type of evidence 
would constitute "new" and "material" evidence, generally 
in the context of examining the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
 
In a letter dated in January 2005, the appellant was notified 
of the requirement that he submit new and material evidence 
to reopen his claim, and those terms were explained.  He was 
notified of the evidence needed to substantiate a claim for 
service connection for sarcoidosis, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was also told that the missing element 
was an absence of a presumptive association with Agent 
Orange, or a showing of sarcoidosis within one year of 
service.  At his RO hearing, an extensive discussion of the 
type of evidence which would be required to reopen the claim 
transpired.  Therefore, the Board finds that the duty to 
notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and 
available VA medical records are in the file.  SSA records 
have been obtained, and there is no potentially relevant 
evidence sufficiently identified by the veteran that the RO 
did not obtain.  Furthermore, with a claim to reopen, VA does 
not have a duty to obtain a medical opinion if the claim is 
not reopened.  The VCAA explicitly states that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an opinion is not required. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 Analysis

Service connection for sarcoidosis was previously denied by 
the RO in an April 1994 rating decision.  The veteran did not 
appeal, and that decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).  Subsequently, he filed an 
application to reopen his claim in April 2003, which was 
denied by the RO in August 2003.  Although the veteran 
initiated an appeal with a notice of disagreement, he did not 
perfect the appeal with a timely substantive appeal after he 
was furnished with a statement of the case, and, accordingly, 
the April 2003 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2007).  However, if 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened, and if 
so reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); 
Manio v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007). 

Evidence of record at the time of the April 1994 rating 
decision included service medical records, which did not show 
sarcoidosis during service.  Also of record were post-service 
treatment records showing that the veteran was hospitalized 
in a VA facility in August 1976, complaining of arthralgia, 
myalgia, fever, rash, sore throat, and cough.  A lung 
abnormality resulted in a hilar node biopsy and the 
differential diagnosis of sarcoid lymphoma.  The pathology 
studies disclosed uncaseating granulomatous lymph nodes 
consistent with sarcoidosis.  He was treated to improve his 
lung capacity, and at the time of discharge, had some 
residual atelectatis in the right lung, which, it was felt, 
would resolve in time.  He was treated with steroids for his 
other slight symptoms of joint pain, muscle pain, and rash.  
Other records include medical records dated in 1974 and 1975, 
which showed complaints including difficulty breathing at 
times.  However, even if not referring strictly to the nasal 
complaints noted at the time, such complaints were not shown 
in service, and these records were dated five or more years 
after service.  A VA Agent Orange protocol examination in 
July 1982, as well as a VA general medical examination in 
April 1983, noted a history of sarcoidosis.  

In August 1991, the veteran filed a claim for service 
connection for sarcoidosis.  He said he almost died seven 
years after his return from Vietnam, which was diagnosed as 
sarcoidosis.  He said he was also told it was a lymphoma.  He 
believes that Agent Orange caused the condition.  Also of 
record were private medical records showing a history of 
sarcoidosis in June 1989.  

Based on this evidence, the RO denied the veteran's claim, on 
the grounds that sarcoidosis was not shown in service, nor 
was it a condition presumptively associated with Agent Orange 
exposure.  

In August 2003, the claim was again denied, this time on the 
basis that new and material evidence had not been received.  
The RO noted that the medical evidence showed that the 
medical evidence showed a history of sarcoidosis, stable, 
with the last flare-up in February 2003, but did not relate 
the condition to service or to Agent Orange exposure.  

In considering whether there is "new and material 
evidence," all evidence submitted since the last time that 
the claim was finally disallowed on any basis must be 
considered.  Evans v. Brown, 9 Vet. App. 27 (1996).  Evidence 
received since the August 2003 decision includes medical 
records that continue to show a diagnosis of sarcoidosis, but 
do no posit a relationship to Agent Orange or to service.  At 
an RO hearing on appeal, the veteran said that doctors had 
told him the condition was related to Agent Orange exposure, 
or that the condition had a 7 to 10 year incubation period, 
but he did not feel that he could get a written statement to 
that effect.  

In both his previous and current claims, the veteran contends 
that sarcoidosis developed as a result of exposure to Agent 
Orange in Vietnam.  Service records show that the veteran 
served in Vietnam, and a veteran who served in the Republic 
of Vietnam during the Vietnam era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange).  In the case of such a veteran, service 
incurrence for the following diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, and trachea), and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

The presumptive diseases are selected by VA based on periodic 
review and evaluation by the National Academy of Sciences 
(NAS) of the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides.  See Agent Orange 
Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 
1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 
425.  A disease is considered presumptively associated with 
Agent Orange exposure if there is a positive statistical 
association shown by analysis of medical and scientific 
evidence; an association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  See 
38 U.S.C.A. § 1116(b); 38 C.F.R. § 1.17(d)(1).  

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  In addition, VA has published 
notice, in the Federal Register, of diseases determined to be 
not associated with exposure to herbicide agents on several 
occasions, most recently in June 2007.  See 72 FR 32395-32407 
(June 12, 2007).  To date, the question of whether 
sarcoidosis is associated with Agent Orange exposure has not 
been addressed in any of the NAS reviews, and the Secretary 
of VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  Id., at 32407.  

Nevertheless, service connection may still be established 
with proof of actual, direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1040 (1995); Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  However, establishing "[a]ctual causation 
carries a very difficult burden of proof."  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  While the 
veteran sincerely believes that the condition is due to Agent 
Orange exposure, there is no medical evidence in support of 
his assertion.  The veteran himself, as a layman, is not 
competent to offer diagnoses or medical opinions.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this case, the veteran's claim has been previously denied.  
There is no medical evidence in support of his contention 
that sarcoidosis is due to Agent Orange exposure, or that it 
otherwise had its onset while the veteran was on active duty.  
He has not submitted, for instance, a medical opinion stating 
that sarcoidosis is at least as likely as not associated with 
Agent Orange exposure, or a report of any competent 
scientific study showing a statistical association between 
sarcoidosis and Agent Orange exposure.  It should be 
emphasized that he does not need to show that he was exposed 
to Agent Orange; that is presumed.  What is lacking in this 
case is medical or scientific evidence indicating a 
connection between Agent Orange exposure and sarcoidosis.  
The new evidence does not raise a reasonable possibility of 
substantiating the claim.  Hence, the Board finds that new 
and material evidence has not been presented, and the August 
2003 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).     

	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen a claim for service connection for 
sarcoidosis is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


